UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period:	August 31, 2014 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 8/31/14 (Unaudited) CORPORATE BONDS AND NOTES (87.2%) (a) Principal amount Value Advertising and marketing services (0.5%) CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 $1,865,000 $1,925,613 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,935,000 2,031,750 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 540,000 556,200 Automotive (1.2%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 1,325,000 1,480,688 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8s, 2019 665,000 714,875 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 1,785,000 1,901,025 Navistar International Corp. sr. notes 8 1/4s, 2021 2,574,000 2,670,525 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 565,000 628,563 Schaeffler Finance BV 144A company guaranty sr. notes 4 1/4s, 2021 (Netherlands) 1,425,000 1,421,438 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 1,505,000 1,535,100 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 475,000 488,063 Basic materials (8.4%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 19,000 19,855 Alcoa, Inc. sr. unsec. unsub. notes 5.4s, 2021 365,000 397,967 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 2,465,000 3,105,900 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 1,415,000 1,538,813 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,280,000 2,428,200 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 290,000 294,713 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,935,000 3,221,163 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,145,000 1,351,100 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 825,000 858,000 Cemex SAB de CV 144A company guaranty sr. notes 7 1/4s, 2021 (Mexico) 1,240,000 1,362,450 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 1,575,000 1,669,500 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 1,185,000 1,241,288 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 1,460,000 1,445,400 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,875,000 1,994,531 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 1,660,000 1,743,000 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 540,000 551,097 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 725,000 764,875 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 1,266,000 1,329,300 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,006,000 1,043,725 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 1,995,000 2,184,525 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 2,020,000 2,171,500 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 1,240,000 1,457,000 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 195,000 205,238 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 525,000 531,563 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 2,020,000 2,095,750 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 875,000 951,563 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 1,685,000 1,832,438 Huntsman International, LLC company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 335,000 464,497 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 $1,915,000 2,101,713 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 635,000 681,038 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 1,860,000 1,897,200 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 830,000 900,550 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 2,505,000 2,598,938 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 5 7/8s, 2019 (Luxembourg) 955,000 978,875 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 1,990,000 2,238,750 JMC Steel Group, Inc. 144A sr. unsecured notes 8 1/4s, 2018 60,000 60,750 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,705,000 1,858,450 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 1,799,000 1,688,811 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 920,000 979,800 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 990,000 1,041,975 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,230,000 1,360,688 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,925,000 2,054,938 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,905,000 2,040,731 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 425,000 449,438 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,980,000 2,108,700 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 1,265,000 1,391,500 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,280,000 1,305,600 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 1,210,000 1,255,375 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 940,000 1,076,300 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 115,000 121,613 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 270,000 288,900 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 665,000 674,975 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 2,820,000 3,102,000 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 1,447,000 1,537,438 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,530,000 1,686,825 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 330,000 346,500 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 2,650,000 2,623,500 Broadcasting (2.8%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 805,000 835,188 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 3,395,000 3,513,825 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,535,000 1,646,288 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,585,000 2,765,950 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,760,000 1,826,000 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 1,460,000 1,631,550 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 2,160,000 2,278,800 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 625,000 646,875 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 1,345,000 1,425,700 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 1,850,000 1,970,250 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 275,000 288,750 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 440,000 438,900 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 1,445,000 1,506,413 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 2,100,000 2,197,125 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 1,010,000 1,098,375 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,278,000 1,399,410 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 700,000 763,000 Building materials (1.2%) Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 1,360,000 1,441,600 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 640,000 672,000 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 715,000 766,838 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 1,410,000 1,508,700 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 2,300,000 2,495,500 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 2,160,000 2,289,600 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 1,475,000 1,604,063 Owens Corning company guaranty sr. unsec. notes 9s, 2019 424,000 526,363 Cable television (3.6%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,190,000 1,356,600 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 535,800 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 525,000 584,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,655,000 1,758,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 2,675,000 2,711,781 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 2,115,000 2,115,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 155,000 167,788 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 750,000 805,275 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,545,000 1,620,319 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,710,000 1,881,000 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 1,295,000 1,282,050 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,600,000 1,856,000 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 1,605,000 1,795,514 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 740,000 791,800 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 1,110,000 1,196,025 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 1,485,000 1,531,406 Numericable Group SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 275,000 382,565 Numericable Group SA 144A sr. notes 6s, 2022 (France) $2,505,000 2,580,776 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 1,370,000 1,404,250 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 735,000 779,100 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 (Canada) CAD 340,000 342,749 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $2,573,000 2,643,758 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 740,000 769,600 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 2,830,000 3,155,450 Capital goods (5.7%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 3,966,000 4,223,790 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 3,900,000 4,450,875 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 500,000 537,500 Ardagh Finance Holdings SA 144A sr. unsec. notes 8 5/8s, 2019 (Luxembourg) (PIK) 1,065,000 1,104,938 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 1,215,000 1,196,775 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 815,000 812,963 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 705,000 794,006 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 2,015,000 2,130,863 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 585,000 599,625 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 755,000 839,938 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,270,000 2,525,375 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 740,000 726,125 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 190,000 74,100 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 1,539,000 1,523,610 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 360,000 364,500 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 2,863,000 4,024,419 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 2,695,000 2,890,388 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,285,000 1,252,875 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 975,000 996,938 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 2,295,000 2,449,913 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 985,000 1,063,800 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 1,850,000 1,933,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 2,350,000 2,605,563 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 635,000 666,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 710,000 774,788 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 1,670,000 1,759,763 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 825,000 1,139,011 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $1,530,000 1,654,313 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 1,215,000 1,300,050 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 2,550,000 2,703,000 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 1,305,000 1,425,713 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 1,430,000 1,430,000 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 405,000 415,125 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,235,000 1,321,450 Coal (0.3%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,410,000 969,375 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,145,000 1,196,525 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 550,000 594,688 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 225,000 231,750 Commercial and consumer services (1.8%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 2,645,000 2,658,225 Ceridian, LLC/Comdata, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2017 795,000 806,925 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 1,755,000 1,869,075 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 2,285,000 2,309,107 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 2,430,000 2,490,750 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 2,330,000 2,481,450 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 160,000 172,800 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 1,062,000 1,160,235 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 940,000 940,000 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 1,651,723 1,659,982 Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,925,000 1,944,250 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 90,000 97,425 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 110,000 118,250 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 1,120,000 1,192,800 Consumer staples (5.4%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 3,629,000 3,946,475 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 470,000 529,338 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 705,000 720,863 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 665,000 669,988 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 945,000 930,825 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 1,075,000 1,134,090 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 840,000 852,600 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 4,055,000 4,632,838 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 475,875 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 146,000 160,965 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,655,000 1,863,944 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 1,795,000 1,779,294 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 380,000 376,675 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,790,000 2,615,625 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,275,000 1,278,188 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 1,705,000 1,777,463 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 945,000 972,169 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 2,130,000 2,159,288 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 540,000 581,310 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 2,465,000 2,646,794 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 480,000 512,400 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 505,000 526,463 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 4,040,000 4,343,000 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 1,385,000 1,378,075 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 2,395,000 2,430,925 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,780,000 3,113,600 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 365,000 398,306 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,245,000 1,367,944 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 360,000 385,200 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 1,250,000 1,303,125 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 1,165,000 1,304,800 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 1,340,000 1,403,650 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 1,650,000 1,761,375 Energy (oil field) (1.6%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,185,000 1,259,063 Compressco Partners LP/Compressco Finance Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 420,000 424,200 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 255,000 257,550 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 1,960,000 1,964,900 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 1,700,000 1,802,000 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 1,055,000 1,078,738 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,365,000 1,470,788 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 430,000 434,300 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,785,000 1,811,775 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,505,000 2,555,100 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,035,000 1,027,238 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 900,000 844,376 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $455,000 472,199 Entertainment (1.5%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 745,000 836,263 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 1,075,000 1,107,250 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 945,000 959,175 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 430,000 432,150 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 1,035,000 1,051,819 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 950,000 942,875 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 140,000 152,250 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 1,720,000 1,797,400 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 640,000 664,000 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 980,000 982,450 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 1,570,000 1,593,550 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 340,000 348,500 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 2,925,000 2,961,563 Financials (10.1%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 1,700,000 1,812,625 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 2,525,000 3,266,719 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 965,925 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,300,000 2,751,375 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,331,000 1,553,111 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 1,905,000 2,624,138 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB bonds 9s, perpetual maturity (Spain) 400,000 444,500 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 1,780,000 1,851,200 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,885,000 1,983,963 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 285,000 288,933 CIT Group, Inc. sr. unsec. notes 5s, 2023 975,000 1,021,313 CIT Group, Inc. sr. unsec. notes 5s, 2022 845,000 891,475 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,560,000 1,688,700 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 1,290,000 1,438,350 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 2,140,000 2,308,525 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 170,000 170,532 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 1,820,000 1,474,200 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 965,000 1,033,756 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 760,000 915,876 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,110,000 910,200 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 1,140,000 1,174,200 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 465,000 506,850 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 6 1/4s, perpetual maturity (Switzerland) 220,000 219,450 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 1,605,000 1,627,069 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,010,000 3,574,375 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,940,000 2,080,650 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 1,005,000 884,400 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 1,885,000 1,983,963 Hub Holdings LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 315,000 318,544 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 2,655,000 2,834,213 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 1,895,000 1,975,538 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 1,440,000 1,594,800 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 1,025,000 1,112,125 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 110,000 110,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 970,000 1,144,600 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,265,000 3,478,044 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) $450,000 471,938 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 640,000 688,000 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 780,000 832,650 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 945,000 973,350 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,620,000 1,587,600 Navient, LLC sr. unsec. unsub. notes Ser. A, MTN, 8.45s, 2018 1,580,000 1,838,646 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 1,365,000 1,463,963 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 270,000 284,850 NRG Yield Operating LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 840,000 869,400 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 910,000 976,430 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 1,275,000 1,236,750 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,915,000 2,106,500 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 2,160,000 2,176,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,844,000 1,853,220 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 935,000 1,006,294 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 1,700,000 1,797,750 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 3,850,000 4,571,875 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 1,010,000 1,097,951 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 3,415,000 3,730,888 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 1,140,000 1,293,900 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 1,375,000 1,440,313 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,353,000 1,417,268 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,170,000 1,237,275 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 2,560,000 2,636,800 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 1,365,000 1,388,888 Weyerhaeuser Real Estate Co. 144A sr. unsec. unsub. notes 5 7/8s, 2024 1,050,000 1,071,000 Gaming and lottery (1.9%) Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 974,000 779,200 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,150,000 1,227,625 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 1,385,000 1,350,875 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $655,000 684,475 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 900,000 967,500 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,145,000 1,210,838 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 4,228,496 4,725,344 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 2,495,000 2,388,963 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 937,000 1,004,933 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 3,310,000 3,566,525 Health care (8.0%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 1,945,000 2,051,975 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 860,000 868,600 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 1,200,000 1,269,000 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 1,645,000 1,735,475 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 1,780,000 1,820,050 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 1,173,000 1,181,798 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 860,000 872,900 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 380,000 395,200 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 625,000 679,688 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 305,000 312,625 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 365,000 387,813 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 1,347,000 1,387,410 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 839,701 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,078,000 1,156,155 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 2,430,000 2,320,650 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 1,720,000 1,744,725 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 1,729,000 1,763,580 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 1,275,000 1,278,188 Envision Healthcare Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 685,000 693,563 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,315,000 1,416,913 Grifols Worldwide Operations, Ltd. 144A sr. unsec. notes 5 1/4s, 2022 (Ireland) 425,000 437,750 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 1,450,000 1,464,500 HCA, Inc. sr. notes 6 1/2s, 2020 5,040,000 5,644,800 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 410,000 477,650 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 2,980,000 3,218,400 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,565,000 1,658,900 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 795,000 835,744 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 1,015,000 1,044,181 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 770,000 837,375 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 2,402,000 2,450,040 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 3,710,000 4,150,563 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 975,000 1,050,563 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 1,320,000 1,363,547 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 2,380,000 2,522,800 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 575,000 623,875 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 1,780,000 1,842,300 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 1,720,000 1,775,900 Service Corp. International/US sr. notes 7s, 2017 205,000 226,269 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,135,325 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 1,135,000 1,200,263 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 505,000 514,469 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 825,000 827,063 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 1,240,000 1,230,700 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,070,000 2,261,475 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 2,800,000 3,038,000 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 340,000 345,950 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,140,000 1,245,450 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 265,625 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,480,000 1,541,050 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 280,000 292,600 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 780,000 810,225 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 1,125,000 1,203,750 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 135,000 137,194 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 2,385,000 2,471,456 Homebuilding (2.3%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 515,000 561,350 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 1,845,000 1,958,006 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 915,000 945,881 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 2,090,000 2,212,788 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,825,000 1,797,625 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,290,000 1,315,800 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,565,000 1,651,075 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,980,000 2,009,700 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,070,000 2,359,800 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,140,000 1,285,350 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 215,000 203,175 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 980,000 1,038,800 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 316,000 340,885 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 710,000 708,225 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 1,110,000 1,115,550 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 1,805,000 1,953,913 Lodging/Tourism (1.2%) FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 1,733,000 1,828,315 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 450,000 455,625 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 1,650,000 1,827,375 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 1,850,000 1,928,625 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 1,130,000 1,330,575 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 1,275,000 1,418,438 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 2,070,000 2,002,725 Media (0.4%) Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 830,000 697,200 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 2,835,000 2,934,225 Oil and gas (10.8%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 980,000 1,041,250 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 1,780,000 1,935,750 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,540,000 1,622,775 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 1,290,000 1,309,350 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 1,405,000 1,447,150 Athlon Holdings LP/Athlon Finance Corp. company guaranty sr. unsec. notes 7 3/8s, 2021 2,473,000 2,683,205 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 860,000 883,650 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 1,120,000 1,120,000 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 1,125,000 1,126,406 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 360,000 400,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 1,900,000 2,049,625 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 485,000 691,045 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 $820,000 951,200 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 470,000 524,638 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 920,000 962,504 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,650,000 1,765,500 Cimarex Energy Co. company guaranty sr. unsec. notes 4 3/8s, 2024 430,000 447,738 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,720,000 1,896,300 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 2,055,000 2,196,281 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 947,000 1,013,290 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 1,020,000 814,725 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 882,750 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 1,705,000 1,747,625 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,127,000 1,115,730 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,140,000 1,197,000 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 2,330,000 2,504,750 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 825,000 886,875 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 4,524,000 4,761,510 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 890,000 887,775 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 3,380,000 3,718,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 525,000 553,875 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 4,660,000 4,823,100 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 4,680,000 4,832,100 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,835,000 1,935,925 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 1,000,000 1,060,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,350,000 1,491,750 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 295,000 309,750 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,088,000 1,198,106 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 730,000 797,525 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 2,430,000 2,654,775 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 850,000 773,500 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 2,545,000 2,328,675 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 684,800 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 640,000 680,800 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2022 880,000 897,600 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,290,000 1,312,575 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 1,790,000 1,832,513 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 1,445,000 1,567,825 Sabine Pass Liquefaction, LLC 144A sr. notes 5 3/4s, 2024 900,000 936,000 Sabine Pass Liquefaction, LLC 144A sr. notes 5 5/8s, 2023 905,000 941,200 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,875,000 3,122,969 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 690,000 732,263 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 3,090,000 3,151,800 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 1,520,000 1,670,556 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 910,000 937,300 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 2,315,000 2,465,475 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 540,000 564,300 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 690,000 748,650 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 280,000 303,100 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 755,000 771,988 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 1,845,000 1,932,638 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 3,405,000 3,741,244 Williams Companies, Inc. (The) notes 7 3/4s, 2031 1,113,000 1,344,858 Williams Companies, Inc. (The) sr. unsec. notes 7 7/8s, 2021 335,000 412,697 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 945,000 1,013,513 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,270,000 2,389,175 Publishing (0.2%) Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 925,000 952,750 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 1,190,000 1,219,750 Regional Bells (0.2%) Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,655,000 1,926,006 Retail (2.1%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 579,172 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 1,706,000 1,708,133 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 640,000 598,400 First Cash Financial Services, Inc. 144A sr. unsec. notes 6 3/4s, 2021 (Mexico) 895,000 944,225 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 705,000 676,800 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 3,315,000 3,248,700 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,090,000 2,361,700 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 685,000 738,088 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 2,245,000 2,441,438 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 910,000 981,663 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,230,000 1,242,300 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 2,025,000 2,095,875 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 870,000 925,463 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 925,000 944,656 Technology (3.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,665,000 1,739,925 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 3,275,000 3,455,125 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,410,000 1,293,675 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 4,245,000 4,223,775 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 875,000 938,438 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 2,000 2,325 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 1,581,000 1,869,533 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 3,796,000 4,137,640 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 160,445 182,105 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 559,000 628,875 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 800,000 806,000 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 1,870,000 1,958,825 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 1,620,000 1,729,350 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 1,320,000 1,414,050 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 3,455,000 3,515,463 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 1,040,000 1,089,400 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 457,000 483,849 Telecommunications (6.0%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 3,585,000 3,818,384 Altice SA 144A company guaranty sr. notes 7 1/4s, 2022 (Luxembourg) EUR 285,000 397,210 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) $2,815,000 2,907,360 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 870,000 886,313 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 3,525,000 3,807,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,195,000 1,214,419 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,750,000 1,925,000 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 1,395,000 1,576,350 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,170,000 1,266,525 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 2,345,000 2,538,463 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 6,035,000 6,366,925 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,851,000 1,869,510 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,210,000 1,340,075 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 270,000 292,275 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 455,000 490,263 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 1,155,000 1,218,525 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 1,225,000 808,500 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,980,000 2,303,724 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,285,000 1,519,235 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 1,235,000 1,216,475 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 1,465,000 1,545,575 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,575,000 3,485,625 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 560,000 596,400 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,775,000 3,298,781 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 4,045,000 4,338,263 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 2,955,000 3,132,300 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,250,000 1,221,875 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 960,000 1,012,800 Telephone (1.5%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 1,360,000 1,505,350 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 375,000 396,563 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 280,000 297,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 695,000 732,356 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 2,055,000 2,165,456 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 2,422,000 2,515,853 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,195,000 2,269,081 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,290,000 1,467,375 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 1,425,000 1,553,250 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 855,000 857,138 Transportation (0.7%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 845,000 878,800 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 2,052,000 2,164,860 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,205,000 2,408,963 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,455,000 1,487,738 Utilities and power (4.3%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 520,000 616,200 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 2,255,000 2,598,888 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 2,177,000 2,492,665 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 660,000 650,100 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 3,380,000 3,413,800 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 950,000 1,026,000 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 370,000 395,900 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,630,000 1,996,088 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 2,290,000 2,427,400 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 765,000 994,671 El Paso, LLC company guaranty sr. notes 7s, 2017 1,160,000 1,310,800 El Paso, LLC sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 874,398 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 875,000 990,938 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,097,000 1,269,778 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 2,825,000 3,185,188 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 1,085,000 1,147,388 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 430,000 482,675 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 1,280,000 1,244,800 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 740,000 780,700 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 403,750 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 990,000 1,059,300 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 3,360,000 3,687,600 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 260,000 292,760 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,665,000 1,789,875 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,110,000 1,162,725 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 835,000 863,181 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 945,000 952,088 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 790,000 799,875 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 305,000 392,007 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 745,000 648,150 Total corporate bonds and notes (cost $780,947,744) SENIOR LOANS (6.5%) (a) (c) Principal amount Value Basic materials (0.2%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $1,035,000 $1,027,884 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 475,000 475,396 Capital goods (0.1%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 1,410,000 1,397,956 Communication services (0.3%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 1,635,000 1,686,094 Charter Communications Operating, LLC bank term loan FRN Ser. G, 4 1/4s, 2021 1,325,000 1,332,660 Consumer cyclicals (3.2%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.948s, 2017 4,903,849 4,589,184 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 695,000 670,675 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 2,555,000 2,494,319 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.905s, 2019 3,779,000 3,706,965 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 496,250 494,389 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,057,482 997,411 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 985,000 984,589 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 3,366,893 3,339,958 ROC Finance, LLC bank term loan FRN 5s, 2019 1,218,860 1,182,294 Travelport Finance Sarl bank term loan FRN Ser. B, 6s, 2021 (Luxembourg) 3,205,000 3,216,218 Travelport, LLC bank term loan FRN 9 1/2s, 2016 3,724,988 3,768,448 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 1,465,514 1,465,514 Univision Communications, Inc. bank term loan FRN 4s, 2020 1,680,777 1,669,222 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 936,048 879,885 Consumer staples (0.3%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 1,421,438 1,408,645 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 990,000 947,925 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 815,000 816,528 Energy (0.8%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 2,835,000 2,887,567 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 602,375 599,614 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,430,000 2,478,600 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 1,576,000 1,576,985 Financials (0.3%) iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 298,325 307,026 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 2,345,000 2,346,173 Health care (0.6%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,126,722 1,127,427 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 1,048,025 1,050,482 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 452,297 450,695 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.155s, 2021 1,361,588 1,350,997 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 795,000 794,117 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 1,256,305 1,248,192 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.655s, 2017 1,026,985 997,276 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,950,000 1,959,750 Utilities and power (0.4%) Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 730,000 732,129 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.652s, 2017 3,273,299 2,524,532 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.652s, 2017 43,344 33,429 Total senior loans (cost $61,405,617) CONVERTIBLE BONDS AND NOTES (0.5%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $1,563,000 $2,120,796 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 776,000 958,360 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 939,000 1,861,568 Total convertible bonds and notes (cost $3,762,714) SHORT-TERM INVESTMENTS (4.4%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.04% (AFF) Shares 40,268,120 $40,268,120 SSgA Prime Money Market Fund 0.03% (P) Shares 110,000 110,000 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, October 16, 2014 $770,000 769,901 Total short-term investments (cost $41,148,021) TOTAL INVESTMENTS Total investments (cost $887,264,096) (b) FORWARD CURRENCY CONTRACTS at 8/31/14 (aggregate face value $14,344,530) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 10/15/14 $459,399 $468,032 $8,633 Euro Sell 9/17/14 3,814,695 3,946,042 131,347 Barclays Bank PLC British Pound Sell 9/17/14 3,138,171 3,165,567 27,396 Credit Suisse International Euro Buy 9/17/14 276,608 277,291 (683) Euro Sell 9/17/14 276,608 286,650 10,042 JPMorgan Chase Bank N.A. Canadian Dollar Sell 10/15/14 484,666 493,826 9,160 State Street Bank and Trust Co. Canadian Dollar Sell 10/15/14 1,257,557 1,281,350 23,793 Euro Sell 9/17/14 1,684,616 1,778,158 93,542 WestPac Banking Corp. Canadian Dollar Sell 10/15/14 90,777 99,279 8,502 Euro Buy 9/17/14 1,254,263 1,290,961 (36,698) Euro Sell 9/17/14 1,254,263 1,257,374 3,111 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2013 through August 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $936,788,697. (b) The aggregate identified cost on a tax basis is $888,621,596, resulting in gross unrealized appreciation and depreciation of $40,570,870 and $5,500,682, respectively, or net unrealized appreciation of $35,070,188. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $43,646,708 $198,680,832 $202,059,420 $16,695 $40,268,120 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $25,299 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $25,085 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $— $4,940,724 $— Corporate bonds and notes — 816,585,889 — Senior loans — 61,017,150 — Short-term investments 40,378,120 769,901 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $278,145 $— Totals by level $— $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $315,526 $37,381 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$20,800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Credit Suisse International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# $139,980 $27,396 $10,042 $9,160 $117,335 $11,613 315,526 Total Assets $139,980 $27,396 $10,042 $9,160 $117,335 $11,613 $315,526 Liabilities: Forward currency contracts# $— $— $683 $— $— $36,698 37,381 Total Liabilities $— $— $683 $— $— $36,698 $37,381 Total Financial and Derivative Net Assets $139,980 $27,396 $9,359 $9,160 $117,335 $(25,085) $278,145 Total collateral received (pledged)##† $110,000 $— $— $— $— $— Net amount $29,980 $27,396 $9,359 $9,160 $117,335 $(25,085) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 28, 2014
